Citation Nr: 1608917	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence was received sufficient to reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an initial compensable rating for bilateral tinea pedis.

8.  Entitlement to a rating higher than 10 percent for bronchial asthma.
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to April 1976.

This case comes to the Board of Veterans' (Board)  on rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

An October 2007 rating decision denied service connection for a left knee disability.  The Veteran filed a timely notice of disagreement (NOD) with the decision in November 2007.  The October 2007 decision is properly on appeal; although the February 2014 statement of the case (SOC) characterized the matter as whether new and material evidence had been submitted to reopen the claim. 

A September 2008 rating decision denied the Veteran's request to reopen his claims for service connection for right knee and back disabilities.  

A September 2009 rating decision granted service connection for bilateral tinea pedis and a separate evaluation for allergic rhinitis, assigned noncompensable disability evaluations from October 29, 2008 and April 23, 2009, respectively, denied a rating higher than 10 percent for bronchial asthma, and declined to reopen the previously denied claim for service connection for a back disability.  That decision continued a previously assigned 10 percent rating for bronchial asthma that is not the subject of this appeal.
An April 2012 rating decision denied service connection for PTSD and hypertension and initial compensable ratings for allergic rhinitis and bilateral tinea pedis.

The Board is mindful that a claim should be broadly construed and, thus, the instant claim has been recharacterized to encompass diagnoses beyond PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In October 2008, the Veteran, through his representative, raised a claim of entitlement to service connection for a bilateral foot disability.  The AOJ has not yet considered the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claims for service connection for back and right knee disorders, and the claims for service connection for left knee, and psychiatric disabilities, and increased ratings for bilateral tinea pedis, allergic rhinitis, and bronchial asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1979 rating decision denied service for a right knee disability; the Veteran did not submit new evidence or a NOD within one year of notice of the decision.

2.  The evidence added to the record since the August 1979 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

3.  A January 1986 rating decision denied service for a back disability; the Veteran did not submit new evidence or a notice of disagreement within one year of notice of the decision.

4.  The evidence added to the record since the January 1986 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

5.  Hypertension was not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The August 1979 rating decision denying entitlement to service connection for a right knee disability, and the January 1986 rating decision denying service connection for a back disability, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the August 1979 and January 1986 RO decisions is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Right Knee

The August 1979 rating decision denied the Veteran's claim for service connection for a right knee disability, finding no evidence of a chronic diagnosed right knee disability incurred in or aggravated by active service or within one year of discharge from active service.

The Veteran was notified of the RO's August 1979 determination and his appellate rights but did not appeal.  Moreover, new evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the August 1979 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the August 1979 rating decision includes VA and non-VA medical records and the Veteran's written statements in support of his claim.

Medical records obtained from the Veteran's employer include an October 1997 x-ray report with an impression of a small suprapatellar effusion and minimal changes of degenerative joint disease.  In July 2007, a physician for the employer noted a right knee injury in 1997 and that an x-ray report of both knees confirmed degenerative joint disease.  X-rays of the Veteran's right knee taken by VA in March 2008 showed moderate medial and patellofemoral compartment narrowing.

In written statements received in November 2007 and April 2008, the Veteran reported that, in May 1974, he was treated for injuries to his right side after being hit by a military vehicle.  His right knee and thigh were x-rayed.  After the accident, his right knee was always swollen, very weak, gave away frequently, and was constantly painful.  In April of 1975 he was treated for his lower back and right knee pain at the 188th General Dispensary in Bamberg, West Germany, with Tylenol and bed rest for two days.

The Veteran also said that, while in service, he was assigned to an engineering outfit and his position required that he work with heavy equipment, build combat bridges, jump in and out of trucks, and participate in field training exercises with combat conditions.  He was young and energetic but these physical demands were hard on his knees and back.  Because of social pressures at the time, he did not want to enter civilian life with the label of a disabled veteran.  He had knee and back pain for the last thirty-three years.

The new medical evidence with the Veteran's statements relates to the previously unestablished elements of a current right knee disability and a link between current right knee condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

Back Disability

The January 1986 rating decision denied the Veteran's claim for service connection for a back disability, finding no evidence of a back disorder in the evidence of record.

The Veteran was notified of the RO's January 1986 determination and his appellate rights but did not appeal.  Moreover, new evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Beraud, Bond.  Hence, the January 1986 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The September 2008 rating decision denied the Veteran's request to reopen his claims for service connection for right knee and back disabilities.  In October 2008, his representative submitted a statement that may be construed as a timely NOD as to the service connection claim for a back disability.  See October 29, 2008 statement from the Veteran's representative, requesting VA to take action to consider entitlement to service connection for a back condition.

The September 2009 rating decision again declined to reopen the previously denied claim for service connection for a back disability.  Nevertheless, the Veteran properly appealed the September 2008 decision.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

The evidence added to the record since the January 1986 rating decision includes VA and non-VA medical records and the Veteran's written statements in support of his claim.

The Veteran's November 2007 and April 2008 statements, discussed supra, describe his account of back pain in service and since discharge.

A December 2008 private radiology report of a magnetic resonance image (MRI) of the Veteran's spine shows multi-level spondylosis.

The new medical evidence relates to the previously unestablished elements of a current back disability and a link between current back condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. at 81; Shade, 24 Vet. App. at 117-20.

II. Service Connection-Hypertension

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a November 2010 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.
 § 3.159(c).  His service medical records have been obtained and all reasonably identified and available VA and non-VA medical records have been secured.  A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files does not show any additional records relevant to the service connection claim on appeal not already considered by the AOJ.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claim for benefits for hypertension, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to hypertension.  Moreover, the post-service evidence does not indicate any symptoms or diagnoses of hypertension until many years after the Veteran's discharge from active service.  The Veteran has not offered any evidence of having hypertension in service or within a year of discharge.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds the duties to notify and assist have been met.

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Certain chronic diseases, such as cardiovascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  This is also a direct service connection theory of entitlement.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. 4.104, Note (1) of Diagnostic Code 7101 (2015).  Note (1) applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Facts and Analysis

The service treatment records do not mention hypertension.  When examined for separation in November 1975, the Veteran's blood pressure was 120/80 and a cardiovascular abnormality was not noted.

The post service medical evidence includes a May 1976 VA examination report showing that the Veteran's blood pressure was 120/70.  Hypertension was not noted.

VA and non-VA medical records, dated from 1978 to 1990, do not discuss hypertension.  

When treated at a private hospital emergency room for orthopedic pain in September and October 1998, the Veteran's blood pressures were 160/90 and 164/110.  Hypertension was not otherwise noted.

The Veteran's work-related employee health records, dated from 1998 to 2004, discuss treatment for bilateral knee and back pain, but not hypertension.  

VA outpatient records show that, on September 10, 2009, the Veteran was seen for follow up of blood pressure.  His blood pressure was 153/102 at that time.  A June 2010 primary care record indicates that hypertension was diagnosed in October 2009.

The Veteran first reported a hypertensive disease in August 2010, when he claimed service connection for the disorder, although he offered no specifics of when the disability started.  He has not reported a continuity of symptomatology and the clinical record shows no elevated blood pressure readings prior to 1998, more than two decades after service.  

Service connection is still possible for disabilities diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the evidence shows that hypertension was first shown long after service and there is no lay or medical evidence showing that the disease was incurred in service.  While the Veteran has disagreed with the denial of service connection, neither he nor his representative, have provided any specific argument as to why hypertension should be service connected.

A clear preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

New and material evidence has been received to reopen the claims for service connection for right knee and back disabilities.

Service connection for hypertension is denied.


REMAND

The Board's finding of new and material evidence to reopen the Veteran's claims for service connection for right knee and back disabilities entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.  

The Veteran reported treatment to his right side in May 1974, that included right knee x-rays, after being hit by a military vehicle, and for his right knee and lower back in April 1975 at the 188th General Dispensary in Bamberg, Germany.  Efforts should be made to obtain these records.

The Veteran also asserts that he has a left knee disability that started during active service and continues to this day.  Service treatment records, a post service May 1976 VA examination report, and a September 1976 private evaluation, do not refer to a left knee disability.  Work-related medical records, and the July 2007 physician's statement, describe treatment for left knee problems in 1992, 1997, and 2004.

In July 2007, the private physician noted that the Veteran had degenerative joint disease in his knees.  November 2007 private orthopedic records include the Veteran's complaints of left knee pain for the past fifteen months; and that he had since fallen during physical training in military service.  The clinical impression was a medial meniscal tear.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. at 79.

Here, as the record shows that the Veteran has a left knee disability that he reported started during active service, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether the Veteran's left knee disability is related to service.

The Veteran seeks service connection for PTSD.  His reported stressor is that, on January 1, 1975, while stationed in Bamburg, Germany, he found the body of his service roommate, Private J.B., who committed suicide by hanging.  The Veteran provided the name of the deceased soldier.  In April 2011, the National Personnel Records Center (NPRC) advised that it was unable to confirm the soldier's death without a Social Security number.  Further action must be taken to verify the Veteran's reported stressor associated with the death of his service roommate in 1975, including contacting the Joint Services Records Research Center (JSRRC).

VA outpatient records, dated during 2010, show treatment for depression.  In July 2010, a clinical social worker reported the details of the Veteran's alleged stressor and diagnosed PTSD/depression.
 
In light of the Veteran's statements, and post service diagnoses of depression and PTSD, a VA examination is needed to assess whether any current psychiatric disorder is related to service.  McLendon v. Nicholson, 20 Vet. App. at 79.

The AOJ reviewed evidence not currently available to the Board.  The April 2012 rating decision shows that the AOJ reviewed treatment records from the VA medical center (VAMC) in Fayetteville, dated to February 29, 2012.  The Board cannot locate VAMC records dated after September 2010 in the Veteran's electronic file.  The additional records must be associated with the claims file.  Recent records regarding his treatment at the VAMC in Fayetteville, dated since February 2012, should be obtained.

The Board will defer consideration of the increased rating claims for allergic rhinitis and bilateral tinea pedis pending receipt of the requested VA medical records.

The September 2009 rating decision denied a rating higher than 10 percent for bronchial asthma.  On October 26, 2009, the Veteran filed a notice of disagreement with the rating assigned for bronchial asthma.  The Board is required to remand this matter for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding entitlement to service connection for hypertension and an acquired psychiatric disability, including PTSD; and a rating higher than 10 percent for bronchial asthma.  These issues should not be certified or returned to the Board unless a timely substantive appeal is received.

2. Forward all information provided by the Veteran concerning his claimed in-service stressor of the suicide of Private J.B., in Bamburg, Germany on January 1, 1975, to the JSRRC or other appropriate entity to obtain credible supporting evidence.  Request any additional information needed from the Veteran

3. Obtain all service medical records regarding the Veteran's treatment for right-sided injuries in May 1974, including right knee X-rays; and his lower back and right knee in April 1975, at the 188th General Dispensary in Bamberg, Germany.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  A single request for records is insufficient.

If service treatment records are not available, search alternate sources for these records.

All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

4. Associate with the Veteran's electronic file all medical records regarding his treatment at the VAMC in Fayetteville for the disabilities issue dated from September 2010 to February 29, 2012.  Obtain all records regarding his VA medical treatment dated since February 2012.  

5. If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

6. After completing the above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD or depression, is related to a disease or injury in service, including the suicide death of his service roommate.  The examiner should note that the claims folder was reviewed. 

For each diagnosed psychiatric disability, including the previously diagnosed depression, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, is related to his reported in-service stressor (finding the body of his service roommate who died by hanging), or is otherwise the result of a disease or injury in service. 

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnosis of depression.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided. 

The absence of evidence of treatment for psychiatric symptoms in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner should provide a reason for the opinions. 

The examiner should state whether if the Veteran's reports were accepted, they would be sufficient to show that a current psychiatric disability is the result of an in-service stressor or had its onset in service.  If the Veteran's reports would be sufficient, the examiner should state whether there is any medical reason for rejecting those reports (other than the absence of supporting clinical evidence, unless it would be medically expected that the Veteran would have sought treatment or such record would exist).

7. Schedule the Veteran for a VA examination by a physician to determine whether any current right or left knee or back disability, started in service or is otherwise the result of a disease or injury in service. 

A current disability means that the disability was present at any time since 2007.

The Veteran's claims file must be reviewed by the examiner.  The examiner should address the following.

a. The examiner should provide an opinion as to whether it is at least as likely as not that a current right or left knee disability, including degenerative joint disease, or a back disability, including multilevel spondylosis, began in active service or is otherwise the result of a disease or injury in such service.  

b. The examiner should consider notations in the April 1975 service treatment record regarding pain in the lower right extremity and the March 1976 service treatment record regarding back pain, the post service May 1976 VA examination report and September 1976 private evaluation, and post service VA and non-VA medical records since then.

c. The examiner should provide reasons for these opinions.

The examiner should state whether if the Veteran's reports were accepted they would be sufficient to show that a current knee or back disability is the result of an in-service injury or had its onset in service.  If the Veteran's reports would be sufficient, the examiner should state whether there is any medical reason for rejecting those reports (other than the absence of supporting clinical evidence, unless it would be medically expected that the Veteran would have sought further treatment or such record would exist).


The absence of evidence of treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided. 

8. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


